United States Securities and Exchange Commission Washington, D.C.20549 Schedule 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by Registrant o Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under § 240.14a-12 AIR METHODS CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: The Exclusive Airborne Health Care CompanySince 1980 Air Methods Corporation Denver/Centennial Airport NASDAQ/GSMS:AIRM TO THE STOCKHOLDERS OF AIR METHODS CORPORATION: You are cordially invited to attend the 2012 Annual Meeting of Stockholders of Air Methods Corporation to be held on Thursday, May 31, 2012, at the Company’s corporate offices, 7211 South Peoria Street, in Englewood, Colorado 80112, at 1:30 p.m., Mountain Time. The purpose of the Annual Meeting is to consider and vote upon the following proposals: 1) To elect Ralph J. Bernstein, Mark D. Carleton and Lowell D. Miller, Ph.D. as Class III directors of the Company for three-year terms; 2) To approve the Company’s Performance Pay Plan; 3) To ratify the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012; 4) To approve, on an advisory basis, named executive officer compensation; and 5) To transact such other business as may properly come before the Annual Meeting and any postponement(s) or adjournment(s) thereof. Your attention is directed to the accompanying proxy statement which includes information about the matters to be considered at the Annual Meeting and certain other important information.We encourage you to carefully review the entire proxy statement. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING TO BE HELD ON May 31, 2012: This notice, the accompanying proxy statement and the Company’s Annual Report to stockholders for fiscal year ended December 31, 2011 are available on our website www.airmethods.com under the “Investors” tab. As of April 10, 2012, the record date for the Annual Meeting, we had 12,831,224 shares of common stock outstanding.You can vote all of the shares that you owned on the record date.These shares include:(1) shares held directly in your name as the stockholder of record (a “Record Holder”); and (2) shares held for you as the beneficial owner through a broker, bank or other nominee (a “Beneficial Owner”).If you are a Beneficial Owner, your broker, bank or other nominee will enclose or provide voting instructions for you to use in directing the broker, bank or other nominee how to vote your shares.However, if you are a Record Holder, you may mail your proxy, vote shares electronically atwww.voteproxy.com or vote telephonically by telephoning1-800-776-9437 (if dialing from anywhere in the United States) or 1-718-921-8500 (if dialing from a foreign country). Your vote is important.Please vote by internet, telephone or mail as soon as possible to ensure that your vote is recorded properly.Should you receive more than one proxy because your shares are registered in different names and addresses, each proxy should be signed and returned to ensure that all of your shares are voted. Thank you for your ongoing support of Air Methods Corporation. FOR THE BOARD OF DIRECTORS, /s/ C.David Kikumoto C.David Kikumoto Chairman of the Board YOUR VOTE IS IMPORTANT AND WE ENCOURAGE YOU TO VOTE YOUR SHARES PROMPTLY, WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING.IF RESPONDING BY REGULAR MAIL, PLEASE VERIFY THE PROXY IS SIGNED AND DATED.A BUSINESS REPLY ENVELOPE IS ENCLOSED FOR YOUR CONVENIENCE.NO POSTAGE IS REQUIRED IF YOU MAIL THIS PROXY FROM ANYWHERE IN THE UNITED STATES. The Exclusive Airborne Health Care CompanySince 1980 Air Methods Corporation Denver/Centennial Airport NASDAQ/GSMS:AIRM NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON MAY 31, 2012 TO THE STOCKHOLDERS OF AIR METHODS CORPORATION: The 2012 Annual Meeting of Stockholders of Air Methods Corporation, a Delaware corporation (the “Company”), will be held at the Company’s principal executive offices, 7211 South Peoria Street, in Englewood, Colorado 80112, at 1:30 p.m., Mountain Time, on Thursday, May 31, 2012, for the following purposes: 1) To elect Ralph J. Bernstein, Mark D. Carleton and Lowell D. Miller, Ph.D. as Class III directors of the Company for three-year terms; 2) To approve the Company’s Performance Pay Plan; 3) To ratify the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012; 4) To approve, on an advisory basis, named executive officer compensation; 5) To transact such other business as may properly come before the Annual Meeting and any postponement(s) or adjournment(s) thereof. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING TO BE HELD ON May 31, 2012: This notice, the accompanying proxy statement and the Company’s Annual Report to stockholders for fiscal year ended December 31, 2011 are available on our website www.airmethods.com under the “Investors” tab. The Board of Directors of the Company has fixed the close of business on Thursday, April 10, 2012 as the record date for the determination of stockholders entitled to notice of and to vote at this Annual Meeting.A list of such stockholders will be available at the Company’s corporate office commencing Friday, May 18, 2012, for review by interested parties.The list will also be available at the Annual Meeting, and all stockholders are cordially invited to attend the Annual Meeting. Accompanying this Notice and proxy statement is a copy of our 2011 Annual Report.This proxy statement, the Company’s Annual Report to stockholders for the fiscal year ended December 31, 2011 and the proxy card are being mailed to stockholders on or about May 3, 2012. BY ORDER OF THE BOARD OF DIRECTORS: /s/ Crystal L. Gordon Crystal L. Gordon Secretary Denver, Colorado April 27, 2012 TABLE OF CONTENTS Page ABOUT THE MEETING 1 ANNUAL REPORT 4 PROPOSAL NO. 1 ELECTION OF DIRECTORS 4 DIRECTORS AND EXECUTIVE OFFICERS 5 CORPORATE GOVERNANCE AND BOARD MATTERS 9 Governance Principles 9 Board Leadership Structure and Independent Chairman 9 Lead Director 10 Board Risk Oversight 10 Board Membership and Director Independence 10 Committees of the Board of Directors 11 Audit Committee 11 Finance and Strategic Planning Committee 11 Compensation/Stock Option Committee 11 Nominating and Governance Committee 11 Nomination of Directors 12 Certain Relationships and Related Transactions 12 Compensation Committee Interlocks and Insider Participation 13 Code of Ethics 13 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 13 STOCKHOLDER COMMUNICATIONS 13 COMPENSATION/STOCK OPTION COMMITTEE REPORT 14 COMPENSATION DISCUSSION AND ANALYSIS 14 EMPLOYMENT AGREEMENTS 33 2011 Potential Payments Upon Termination or Change in Control 34 Change-in-Control Arrangements 36 DIRECTOR COMPENSATION 37 EQUITY COMPENSATION PLANS 40 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERSAND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 41 - i - Table of Contents PROPOSAL NO. 2 Approval of Performance Pay plan 45 Vote Required 46 Recommendation 46 PROPOSAL NO. 3 RATIFICATION OF APPOINTMENT OFINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 47 Principal Accountant Fees and Services 47 Pre-Approval Policies and Procedures 47 Vote Required 48 Recommendation of the Board of Directors 48 Audit Committee Report 48 PROPOSAL NO. 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION 50 Vote Required 50 Board Recommendation 50 INCORPORATION BY REFERENCE 51 STOCKHOLDER PROPOSALS 51 ADDITIONAL INFORMATION 51 APPENDIX A- PERFORMANCE PAY PLAN 53 - ii - Table of Contents AIR METHODS CORPORATION 7211 South Peoria Street Englewood, CO 80112 (303) 792-7400 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON MAY 31, 2012 The Board of Directors of Air Methods Corporation, a Delaware corporation (the “Company”), is soliciting the enclosed proxy for use at our Annual Meeting to be held on Thursday, May 31, 2012, beginning at 1:30 p.m.Mountain Time, at our corporate headquarters, located at 7211 South Peoria Street, in Englewood, Colorado 80112, and at any time and date to which the Annual Meeting may be properly adjourned or postponed.This proxy statement and the accompanying Notice of Annual Meeting of Stockholders describe the purpose of the Annual Meeting.Distribution of these proxy solicitation materials is scheduled to begin on or about May 3, 2012.The proxy statement, the Company’s Annual Report to stockholders for the fiscal year ended December 31, 2011 and proxy card are also available on our website www.airmethods.com under the “Investors” tab. ABOUT THE MEETING Why am I receiving this proxy statement and proxy card? You have received these proxy materials because our Board of Directors is soliciting your proxy to vote your shares on the proposals described below at the Annual Meeting.This proxy statement describes issues on which we would like you to vote on at our Annual Meeting.It also provides you with information on these issues so that you may make an informed decision on the proposals to be voted on at the Annual Meeting. What is the purpose of the Annual Meeting? At our Annual Meeting, stockholders will vote on the following four items of business: 1) To elect Ralph J. Bernstein, Mark D. Carleton and Lowell D. Miller, Ph.D. as Class III directors of the Company for three-year terms. 2) To approve the Company’s Performance Pay Plan. 3) To ratify the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012. 4) To approve, on an advisory basis, named executive officer compensation. You will also vote on such other matters as may properly come before the meeting or any postponement or adjournment thereof. What are the recommendations of the Board of Directors? Our Board of Directors recommends that you vote: · “FOR” the election of each of the three (3) nominated directors (see Proposal 1). · “FOR” the approval of the Performance Pay Plan (see Proposal 2). · “FOR” the ratification of the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012 (see Proposal 3). · “FOR” the approval of the advisory vote on executive compensation (see Proposal 4). - 1 - Table of Contents With respect to any other matter that properly comes before the meeting, the proxy holders will vote as recommended by the Board of Directors or, if no recommendation is given, in their own discretion. What shares are entitled to vote? As of April 10, 2012, the record date for the Annual Meeting, we had 12,831,224 shares of common stock outstanding.Each share of our common stock outstanding on the record date is entitled to one vote on each item being voted on at the Annual Meeting.You can vote all of the shares that you owned on the record date.These shares include: (1) shares held directly in your name as the stockholder of record, and (2) shares held for you as the beneficial owner through a broker, bank or other nominee. What is the difference between holding shares as a stockholder of record and as a beneficial owner? Most stockholders hold their shares through a broker, bank or other holder of record rather than directly in their own name.As summarized below, there are some distinctions between shares held of record and those owned beneficially. Stockholder of Record.If your shares are registered directly in your name with our transfer agent, American Stock Transfer & Trust Company, you are considered, with respect to those shares, the stockholder of record, and we are sending these proxy materials directly to you.As the stockholder of record, you have the right to grant your voting proxy directly to the named proxy holder or to vote in person at the Annual Meeting.We have enclosed a proxy card for you to use. Beneficial Owner.If your shares are held in a brokerage account, by a bank, or other nominee, you are considered the beneficial owner of shares held in street name, and these proxy materials are being forwarded to you from that holder together with a voting instruction card.As the beneficial owner, you have the right to direct your broker, bank or other nominee how to vote and are also invited to attend the Annual Meeting. Since a beneficial owner is not the stockholder of record, you may not vote these shares in person at the Annual Meeting unless you obtain a “legal proxy” from the broker, bank or other nominee that holds your shares, giving you the right to vote the shares at the Annual Meeting.Your broker, bank or other nominee has enclosed or provided voting instructions for you to use in directing the broker, bank or other nominee how to vote your shares. Who may attend the Annual Meeting? All stockholders as of the record date, or their duly appointed proxies, may attend the Annual Meeting.If you are not a stockholder of record but hold shares through a broker, bank or other nominee (i.e., in street name), you should provide proof of beneficial ownership on the record date, such as your most recent account statement as of April 10, 2012, a copy of the voting instruction card provided by your broker, bank or other nominee, or other similar evidence of ownership.Registration and seating will begin at 1:00 p.m.Cameras, recording devices and other electronic devices will not be permitted at the Annual Meeting. How may I vote my shares in person at the Annual Meeting? Shares held in your name as the stockholder of record may be voted in person at the Annual Meeting.Shares held beneficially in street name may be voted in person only if you obtain a legal proxy from the broker, bank or other nominee that holds your shares giving you the right to vote the shares.Even if you plan to attend the Annual Meeting, we recommend that you also submit your proxy or voting instructions prior to the Annual Meeting as described below so that your vote will be counted if you later decide not to attend the Annual Meeting. How may I vote my shares without attending the Annual Meeting? Whether you hold shares directly as the stockholder of record or beneficially in street name, you may direct how your shares are voted without attending the Annual Meeting.If you are a stockholder of record, you may vote by submitting a proxy.If you hold shares beneficially in street name, you may vote by submitting voting instructions to your broker, bank or other nominee.For directions on how to vote, please refer to the instructions included on your proxy card or, for shares held beneficially in street name, the voting instruction card provided by your broker, bank or other nominee. - 2 - Table of Contents May I change my vote or revoke my proxy after I return my proxy card? Yes.Even after you have submitted your proxy, you may change the votes you cast or revoke your proxy at any time before the votes are cast at the Annual Meeting by:(1) delivering a written notice of your revocation to our corporate secretary at our principal executive office, 7211 South Peoria Street, Englewood, Colorado 80112; or (2) executing and delivering a later dated proxy.In addition, the powers of the proxy holders will be suspended if you attend the Annual Meeting in person and so request, although attendance at the Annual Meeting will not by itself revoke a previously granted proxy. What is a broker non-vote? If you are a beneficial owner whose shares are held of record by a broker, bank or other nominee and you do not provide voting instructions to such broker, bank or other nominee, your shares will not be voted on any proposal on which the broker, bank or other nominee does not have discretionary authority to vote.This is called a “broker non-vote.”Your broker, bank or other nominee only has discretionary authority to vote on Proposal Number Three (Ratification of KPMG LLP).Therefore, your broker will not have discretion to vote on Proposals One, Two or Four unless you specifically instruct your broker on how to vote your shares by returning your completed and signed voting instruction card. What constitutes a quorum? The presence at the Annual Meeting, in person or by proxy, of the holders of one-third of the shares of our common stock outstanding as of the record date will constitute a quorum.There must be a quorum for any action to be taken at the meeting (other than an adjournment or postponement of the meeting).If you submit a properly executed proxy card, even if you abstain from voting, then your shares will be counted for purposes of determining the presence of a quorum.If a broker votes on a particular matter on which it lacks discretionary authority, commonly referred to as “broker non-votes,” those shares will be counted for purposes of determining the presence of a quorum at the Annual Meeting. What vote is required to approve each item? Proposal Vote Required Proposal No. 1:Election of three (3) Class III directors The three nominees who receive the greatest number of votes cast (plurality) will be elected as directors for a term of three (3) years.There is no cumulative voting for directors.Abstentions and broker non-votes will not be counted for purposes of the election of directors and therefore, will have no effect on the outcome of such election. Proposal No. 2: Approval of the Performance Pay Plan Majority of votes cast.Abstentions and broker non-votes will not be counted as votes cast on Proposal No. 2 and therefore, will have no effect on the outcome of this proposal. Proposal No. 3: Ratification of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012 Majority of votes cast.Abstentions will not be counted as votes cast on Proposal No. 3 and therefore, will have no effect on the outcome of this proposal. Proposal No. 4: Advisory vote on the compensation for the Company’s named executive officers Majority of votes cast.Abstentions and broker non-votes will not be counted as votes cast on Proposal No. 4 and therefore, will have no effect on the outcome of this proposal. - 3 - Table of Contents What does it mean if I receive more than one proxy card? If you receive more than one proxy card, it means that you hold shares registered in more than one name or brokerage account.You should sign and return all proxies for each proxy card that you receive in order to ensure that all of your shares are voted. Who will count the proxy votes? Votes will be counted by our transfer agent, American Stock Transfer & Trust Company. Where can I find voting results of the Annual Meeting? We will announce preliminary voting results at the Annual Meeting.We will file with the Securities and Exchange Commission a Current Report on Form 8-K containing the final voting results within four business days of the Annual Meeting or, if final results are not available at that time, within four business days of the date on which final voting results become available. How will voting on any other business be conducted? We do not expect any matters to be presented for a vote at the Annual Meeting other than the matters described in this proxy statement.If you grant a proxy, either of the officers named as proxy holder, Aaron D. Todd or Crystal L. Gordon or their nominee(s) or substitute(s), will have the discretion to vote your shares on any additional matters that are properly presented for a vote at the Annual Meeting.If a nominee is not available as a candidate for Class III director, the person named as the proxy holder will vote your proxy for another candidate nominated by our Board of Directors. What rights of appraisal or similar rights of dissenters do I have with respect to any matter to be acted upon at the meeting? No action is proposed herein for which the laws of the State of Delaware or our bylaws provide a right to our stockholders to dissent and obtain appraisal of, or payment for, such stockholders’ common stock. ANNUAL REPORT The Company also is mailing with this Proxy Statement its Annual Report for the year ended December 31, 2011, which includes financial statements as filed with the Securities and Exchange Commission (“SEC”) on Form 10-K.The Annual Report does not constitute a part of the proxy soliciting material.The Company will furnish a copy of the Form 10-K to any stockholder free of charge and will furnish a copy of any exhibit to the Form 10-K upon payment of the Company’s reasonable expenses in furnishing such exhibit(s).Interested parties may request a copy of the Form 10-K or any exhibit thereto from the Secretary of the Company at the Company’s principal offices, 7211 South Peoria Street, Englewood, Colorado 80112. PROPOSAL NO. 1 ELECTION OF DIRECTORS Introduction The Company’s Board of Directors currently is comprised of nine directors, divided among three classes, with three directors in Class I, two directors in Class II, and four directors in Class III.Class III directors’ terms will expire at the 2012 Annual Meeting to be held on May 31, 2012; Class I directors hold office for a term expiring at the 2013 Annual Meeting; and Class II directors hold office for a term expiring at the 2014 Annual Meeting.However, Mr. David A.Roehr, who is currently serving as a Class III director, has advised the Company that he will not stand for re-election at the 2012 annual meeting.Accordingly, at its May 2012 meeting, the Board intends to reduce the size of the board to eight directors effective immediately following the Annual Meeting. Our Board of Directors has nominated Ralph J. Bernstein, Mark D. Carleton and Lowell D. Miller, Ph.D. to serve as the three Class III directors for a three-year term expiring at the Annual Meeting in the year 2015 or until their successors have been duly elected and qualified, or until the earlier of their respective deaths, resignations or retirement. - 4 - Table of Contents The principal occupation and certain other information regarding the nominees and the other directors, whose terms of office will continue after the Annual Meeting, can be found beginning on page 6.Information about the share ownership of the nominees and other directors can be found beginning on page 41. Vote Required Assuming the presence of a quorum, the three persons receiving the highest number of “FOR” votes from stockholders in the election of directors at the Annual Meeting will be elected.Cumulative voting is not permitted in the election of directors.Consequently, each stockholder is entitled to one vote for each share of common stock held in the stockholder’s name.In the event that any nominee should be unavailable for election as a result of an unexpected occurrence, such shares will be voted for the election of such substitute nominee as the Board of Directors may propose. Recommendation of the Board of Directors The Board of Directors recommends a vote “FOR” the proposal to elect each of Ralph J. Bernstein, Mark D. Carleton and Lowell D. Miller, Ph.D. as Class III directors on our Board of Directors. DIRECTORS AND EXECUTIVE OFFICERS Summary information concerning the Company’s directors and executive officers is set forth below: Name Age Position Class/Year Term of Office Expires(1) George W. Belsey 72 Director/Lead Independent Director I/2013 Ralph J. Bernstein 54 Director III/2012* Mark D. Carleton 51 Director III/2012* C. David Kikumoto 62 Chairman of the Board I/2013 MG Carl H. McNair, Jr. USA (Ret.) 78 Director I/2013 Lowell D. Miller, Ph.D. 79 Director III/2012* Morad Tahbaz 56 Director II/2014 Aaron D. Todd 50 Director and Chief Executive Officer II/2014 Michael D. Allen 49 Senior Vice President, Hospital-Based Services N/A Trent J. Carman 51 Chief Financial Officer and Treasurer N/A Crystal L. Gordon(2) 33 General Counsel and Secretary N/A Sharon J. Keck 45 Chief Accounting Officer and Controller N/A Howard L. Ragsdale 62 Senior Vice President, Business Development N/A Edward T. Rupert 57 Senior Vice President, Community-Based Services N/A Paul Tate(3) 61 Chief Operating Officer N/A * Director nominee. Refers to the calendar year in which the Annual Meeting of stockholders is expected to be held and at which the term of the pertinent director class shall expire. Ms. Gordon was appointed as the Company’s General Counsel and Secretary effective April 4, 2012. Mr. Tate’s position as Chief Operating Officer was eliminated in connection with a management consolidation effective April 9, 2012. - 5 - Table of Contents Below, you can find the principal occupation and other information about each of the individuals listed in the chart set forth above. Director Nominees – Class III Directors Mr. Ralph J.Bernstein has served on the Board of Directors since February 1994.He is the co-founder and General Partner of Bernstein Capital, LLC.Prior to forming Bernstein Capital, LLC, Mr. Bernstein was the managing partner of Americas Partners and Americas Tower Partners.He holds a Bachelor of Arts Degree in Economics from the University of California at Davis. Other Public Company Board Service:None. Recent Past Public Company Board Service:Empire Resorts, Inc. (2004 – 2010). Key Attributes, Experience and Skills:Mr. Bernstein brings to the Board of Directors, among his other skills and qualifications, valuable strategic planning and management skills gained as a General Partner of Bernstein Capital, LLC.In addition and as a result of Mr. Bernstein’s prior service on our Board of Directors, Mr. Bernstein has a vast amount of institutional knowledge regarding the Company’s operations and business generally.In light of the foregoing, our Board of Directors has concluded that Mr. Bernstein should be re-elected as a member of our Board. Mr. Mark D. Carleton has served on the Board of Directors since August 2008 and has been a Senior Vice President at Liberty Media Corporation since December 2003.His primary responsibilities include corporate development and oversight of Liberty’s technology, music, telecom, satellite and sports interests.Prior to joining Liberty Media Corporation, Mark was a partner at KPMG LLP, where he had overall responsibility for the communications sector.Mr. Carleton was also a member of KPMG LLP’s Board of Directors.Mr. Carleton received a Bachelor of Science degree in Accounting from Colorado State University, where he currently is a member of the College of Business Global Leadership Council.He also is a member of the University of Colorado Sports and Entertainment Advisory Council.In addition, Mr. Carleton is the Executive in Resident at the Colorado State University Business School for the 2011-2012 school year. Other Public Company Board Service:Live Nation Entertainment (January 2010 – present), Barnes & Noble, Inc. (September 2011 – present), Mobilestreams Limited (January 2006 – present) and Ideiasnet (July 2011- present). Recent Past Public Company Board Service:The DIRECTV Group, Inc. (February 2008 – June 2009) and Ticketmaster Entertainment (August 2008 – February 2010). Key Attributes, Experience and Skills:Mr. Carleton brings to the Board of Directors, among his other skills and qualifications, financial and accounting expertise acquired while serving as a partner at KPMG LLP.In addition, Mr. Carleton services on other public company boards has provided him with a number of skills, including leadership development and succession planning, risk assessment, and shareholder and government relations.In light of the foregoing, our Board of Directors concluded that Mr. Carleton should be re-elected as a member of our Board. Dr. Lowell D. Miller has served on the Board of Directors since June 1990.Since 1989, Dr. Miller has been involved with various scientific endeavors including a pharmaceutical research and development consulting business and as a guest lecturer at the university level.In addition, he has led or been involved with many fund-raising activities for educational purposes.He is a long-term member of the American Chemical Society and the American Society of Toxicology.Dr. Miller has a Bachelor of Science degree, a Master’s degree in Biochemistry and a Doctorate degree in Biochemistry all awarded by the University of Missouri. Other Public Company Board Service:None. Recent Past Public Company Board Service:None. - 6 - Table of Contents Key Attributes, Experience and Skills:Dr. Miller brings to the Board of Directors, among his other skills and qualifications, vast institutional knowledge of our business and operations, as well as an understanding of the regulatory issues confronting our industry.In light of the foregoing, our Board of Directors concluded that Dr. Miller should be re-elected as a member of our Board. Continuing Directors for Term Ending Upon the 2013 Annual Meeting of Stockholders – Class I Directors Mr. George W. Belsey served as Chairman of the Board of Directors between April 1994 and October 2011.He has served on the Board of Directors since December 1992 and currently serves as the Lead Independent Director.Mr. Belsey was appointed Chief Executive Officer of the Company effective in June 1994, and served in that capacity until July 2003, and thereafter provided consulting services to the Company pursuant to the terms of his Consulting Agreement which terminated in 2008.Mr. Belsey previously served in various executive and administrative positions at the American Hospital Association and at a number of hospitals.He received his Bachelor’s Degree in Economics from DePauw University in Greencastle, Indiana, and holds a Master’s Degree in Business Administration from George Washington University, Washington, D.C. Other Public Company Board Service:None. Recent Past Public Company Board Service:None. Key Attributes, Experience and Skills:Mr. Belsey brings to the Board of Directors, among his other skills and qualifications, a vast understanding of the Company’s business acquired through his prior service as the Company’s Chief Executive Officer and Chairman of the Board.Mr. Belsey has also served in other executive positions in the health care industry.This experience, combined with his knowledge of the Company and its operations, make him particularly well-suited to serve our Board of Directors.In light of the foregoing, our Board of Directors has concluded that Mr. Belsey should continue as a member of our Board. Mr. C. David Kikumoto has served on the Board of Directors since June 2004 and took over responsibilities as Chairman in October 2011.Mr. Kikumoto is the co-founder and Chief Executive Officer of Denver Management Advisors, Inc. From 1999 to 2000, Mr. Kikumoto was President and Vice Chairman of Anthem Blue Cross and Blue Shield, Colorado and Nevada, and from 1987 to 1999 served in several roles, including CEO of Blue Cross and Blue Shield of Colorado, Nevada and New Mexico.He received his Bachelor of Science degree in accounting from the University of Utah, pursued graduate studies at the University of Utah, and graduated from the Executive Development Program at the University of Chicago. Other Public Company Board Service:None. Recent Past Public Company Board Service:Corgenix (April 2006 – March 2011). Key Attributes, Experience and Skills:Mr. Kikumoto brings to the Board of Directors, among his other skills and qualifications, significant experience in the health care industry, as well as extensive management and operations experience gained while serving in executive positions with Anthem Blue Cross and Blue Shield.Additionally, given Mr. Kikumoto’s prior experience and service on several other private company boards, he is versed on a number of complex issues affecting the health care industry.In light of the foregoing, our Board of Directors has concluded that Mr. Kikumoto should continue as a member of our Board. Major General Carl H. McNair, Jr., USA (Ret.) has served on the Board of Directors since March 1996.In April 1999, General McNair retired from his position as Corporate Vice President and President, Enterprise Management, for DynCorp, a technical and professional services company headquartered in Reston, Virginia, where he was responsible for the company’s core businesses in facility management, marine operations, test and evaluation, administration and security, and biotechnology and health services.He then served as Special Assistant, Government Relations and Legislative Affairs to the CEO of DynCorp until 2003 when DynCorp was acquired by Computer Sciences Corporation (“CSC”).He continued service in the corporate offices of CSC until 2010. During his more than three decades of military service, General McNair held many high level command and staff positions in Army Research, Development and Acquisition, as well as extensive aviation experience in the development and operation of both rotary and fixed wing aircraft, which led to his command of the United States Army Aviation Center and service as the first Chief of the Army Aviation Branch.General McNair currently serves on multiple non-profit boards, including, without limitation, the boards of Easter Seals, the Army Historical Foundation and the Army Aviation Association of America. - 7 - Table of Contents General McNair has a Bachelor of Science degree in Engineering from the U.S. Military Academy at West Point, a Bachelor’s degree and Master’s degree in Aerospace Engineering from the Georgia Institute of Technology, and a Master of Science degree in Public Administration from Shippensburg University. Other Public Company Board Service:None. Recent Past Public Company Board Service:None. Key Attributes, Experience and Skills:Major General Carl H.McNair, Jr.USA (Ret.) brings to the Board of Directors, among his other skills and qualifications, a vast understanding of the aviation and health care industries, and a technical understanding of our business that he gained through his service in the military and DynCorp.Further, he has significant knowledge and understanding of our business and operations, which he gained through his prior service on our Board.In light of the foregoing, our Board of Directors has concluded that Major General Carl H.McNair, Jr.USA (Ret.) should continue as a member of our Board. Continuing Directors for Term Ending Upon the 2014 Annual Meeting of Stockholders – Class II Directors Mr. Morad Tahbaz has served on the Board of Directors since February 1994.He is a co-founder and General Partner of Americas Partners, an investment firm.Additionally, Mr. Tahbaz is the founder and a partner of M.T. Capital, L.L.C., an investment company for real estate and private equity transactions.Mr. Tahbaz received his Bachelor’s degree in Philosophy and Fine Arts from Colgate University and attended the Institute for Architecture and Urban Studies in New York City.He holds a Master’s degree in Business Administration from Columbia University Graduate School of Business. Other Public Company Board Service:None. Recent Past Public Company Board Service:Empire Resorts, Inc. (2003-2005) Key Attributes, Experience and Skills:Mr. Tahbaz brings to the Board of Directors, among his other skills and qualifications, valuable strategic planning and management skills gained as a General Partner of Americas Partners, as well as extensive institutional knowledge of the Company’s business and operations.Mr. Tahbaz also has extensive corporate governance experience, which he gained during his service on the board of directors of Empire Resorts, Inc.In light of the foregoing, our Board of Directors concluded that Mr. Tahbaz should continue as a member of our Board of Directors. Mr. Aaron D. Todd has served on the Board of Directors since June 2002 and as Chief Executive Officer since July 2003.He joined the Company as Chief Financial Officer in July of 1995 and was appointed Secretary and Treasurer during that same year.Mr. Todd holds a Bachelor of Science degree in Accounting from Brigham Young University. Other Public Company Board Service:None. Recent Past Public Company Board Service:None. Key Attributes, Experience and Skills:Mr. Todd brings to the Board of Directors, among his other skills and qualifications, a vast understanding of financial and accounting matters, as well as significant knowledge and understanding of our operations and the aviation and health care industries generally.In light of the foregoing, our Board of Directors concluded that Mr. Todd should continue as a member of our Board of Directors. Executive Officers* Mr. Michael D. Allen was named Senior Vice President of Hospital-Based Services in January 2006.Since 1992, Mr. Allen has served the Company in several other positions including line pilot, safety representative, aviation site manager, training captain/check airman and operations manager.Prior to joining the Company, Mr. Allen was a commercial pilot for two years and served as a pilot in the U.S. Army for five years.Mr. Allen graduated from Portland State University with a Bachelor of Science degree in Mathematics. - 8 - Table of Contents Mr. Trent J. Carman joined the Company in April 2003 and is the Chief Financial Officer and Treasurer.Prior to joining the Company, Mr. Carman served as Chief Financial Officer of StorNet, Inc. from January 2000 until April 2003, and served in various capacities including Senior Vice President and Chief Financial Officer for United Artists Theatre Circuit, Inc., from June 1992 until January 2000.Mr. Carman received his Bachelor of Science degree in Accounting from Utah State University and holds a Master’s degree in Business Administration-Finance from Indiana University. Ms. Crystal L. Gordon was appointed as General Counsel and Secretary of the Company on April 4, 2012.Prior to her appointment, Ms. Gordon was the Vice President and Associate General Counsel of the Company.Before joining the Company in April 2011, Ms. Gordon was in private practice focusing on mergers and acquisitions, securities offerings, SEC compliance matters, and corporate governance.Ms. Gordon received her law degree from the University of Denver, and received her Bachelor of Science degree in Biology from Santa Clara University.Prior to attending law school, Ms. Gordon worked as a compliance associate with a boutique investment advisory firm in Northern California. Ms. Sharon J. Keck joined the Company as Accounting Manager in October 1993 and was named Controller in July 1995.She assumed the additional position of Chief Accounting Officer in January 2002.Ms. Keck holds a Bachelor of Science degree in Accounting from Bob Jones University. Mr. Howard L. Ragsdale joined the Company in September 2009 and was appointed to the position of Senior Vice President, Business Development in June 2010.Prior to joining the Company, Mr. Ragsdale was the director of a division for a major air medical service provider.He has been involved in the air medical industry for over 20 years and has held senior leadership positions with aviation and business responsibilities.Mr. Ragsdale is a commercially rated instrument pilot in both rotor and fixed wing aircraft.Prior to becoming a warrant officer in the US Army where he served until 1977, he attended Southeastern Christian College and Eastern Kentucky University. Mr. Edward T. Rupert joined the Company in 2004 as a Community-Based Regional Vice President and was appointed to the position of Senior Vice President, Community-Based Services in June 2010.Prior to joining the Company, Mr. Rupert was a program director, critical care transport coordinator, and flight nurse for the MedSTAR air and ground transport program at Washington Hospital Center.Mr. Rupert is on the Board of Directors for the Association of Air Medical Services, and a contributing author for numerous publications.Mr. Rupert earned a Bachelor of Science degree in nursing from the University of Maryland at Baltimore. * Biographical information for Mr. Aaron D. Todd, our Chief Executive Officer, is set forth above under Continuing Directors for Term Ending Upon the 2014 Annual Meeting of Stockholders – Class II Directors CORPORATE GOVERNANCE AND BOARD MATTERS Governance Principles The Board of Directors believes that the purpose of corporate governance is to seek to maximize stockholder value in a manner consistent with legal requirements and the highest standards of integrity.The Board of Directors has adopted and adheres to corporate governance practices which the Board of Directors and senior management believe promote this purpose and are sound and represent best practices.We regularly review these governance practices, Delaware law (the state in which we are incorporated), rules and listing standards of The NASDAQ® Stock Market, and SEC regulations, as well as best practices suggested by recognized corporate governance authorities. Board Leadership Structure and Independent Chairman The Board of Directors separated the positions of Chairman and Chief Executive Officer in July 2003, after Mr. Belsey stepped down as our Chief Executive Officer and Mr. Todd was appointed to serve as our Chief Executive Officer.Maintaining separate positions allows our Chief Executive Officer to focus on developing and implementing the Company’s business plans and supervising the Company’s day-to-day business operations and allows our Chairman to lead the Board of Directors in its oversight and advisory roles.Because of the many responsibilities of the Board of Directors and the significant time and effort required by each of the Chairman and the Chief Executive Officer to perform their respective duties, the Company believes that having separate persons in these roles enhances the ability of each to discharge those duties effectively and, as a corollary, enhances the Company’s prospects for success.The Board of Directors also believes that having separate positions provides a clear delineation of responsibilities for each position and fosters greater accountability of management.At this time, the Board of Directors has determined for the foregoing reasons that its leadership structure is appropriate and in the best interests of the Company’s stockholders.The Company will continue to periodically evaluate whether this leadership structure best serves the Company and its stockholders. - 9 - Table of Contents Lead Director Because the Board of Directors determined that David Kikumoto, our Chairman, is not an independent director under the applicable NASDAQ rules and regulations, our Board of Directors has appointed George Belsey as “Lead Independent Director” to preside at all executive sessions of the directors who are all independent, as defined under applicable NASDAQ rules and regulations.As the Lead Independent Director, Mr. Belsey has the responsibility of presiding at all executive sessions of the Board and to the extent appropriate, consulting with the Chairman and the Chief Executive Officer regarding such executive sessions.The Board generally holds executive sessions at each regular meeting. Board Risk Oversight Our Board of Directors, together with our executive officers, oversees the management of risks inherent in the operation of the Company’s businesses and the implementation of its strategic plan.The Board of Directors performs this oversight role by reviewing the operations of the Company’s business and corporate functions and addressing the primary risks associated therewith.The Board has delegated certain responsibilities to the finance and strategic planning committee and the audit committee, including, among other things, reviewing the risks associated with the Company’s strategic plan, discussing policies with management with respect to financial risk assessment and enterprise risk management, developing guidelines to govern the process by which major financial and accounting risk assessment is undertaken by the Company, identifying the primary risks to the Company’s business and interim updates of those risks, and monitoring and evaluating the primary risks associated with particular business units and functions.In performing such functions, the audit committee and the finance and strategic planning committee have full access to management, as well as the ability to engage advisors. The audit committee and the finance and strategic planning committee provide reports to the Board regarding the risk areas identified above.In addition, the compensation/stock option committee and the nominating and governance committee address relevant risks during their respective meetings.The Board believes that the work undertaken by the audit committee and the finance and strategic planning committee, together with the work of the full Board, the other committees, and our executive officers, enables the Board to effectively oversee the Company’s risk management. Board Membership and Director Independence Currently, the Company’s Board of Directors has nine members, but immediately following the Annual Meeting, the Board will consist of eight members, as David A. Roehr has notified the Board of Directors that he will not be standing for re-election at the Annual Meeting.The Board of Directors has determined that six of those eight directors, namely Dr. Miller and Messrs. Belsey, Bernstein, Carleton, McNair, and Tahbaz, satisfy The NASDAQ® Stock Market standard for director independence.The Board of Directors has determined that Mr. Todd, as our Chief Executive Officer, and Mr. Kikumoto are not independent under The NASDAQ® Stock Market standard for director independence.In accordance with NASDAQ® rules, in November 2010, the Company made a determination that given Mr. Kikumoto’s relationship with Denver Management Advisors, Inc., which had been previously retained by the Company to provide additional advisory services, Mr. Kikumoto is not independent. The Board of Directors held five meetings in 2011.Each director attended at least 75% of the Board of Directors and applicable committee meetings during 2011.One member of the Board of Directors attended the Company’s 2011 Annual Meeting. - 10 - Table of Contents Our Board of Directors conducts its business through meetings of the Board and through activities of the standing committees, as further described below.The Board and each of the standing committees meets throughout the year on a set schedule and also holds special meetings and act by written consent from time to time, as appropriate.Board agendas include regularly scheduled executive sessions of the independent directors to meet without the presence of management.The Board has delegated various responsibilities and authority to different committees of the Board, as described below.Members of the Board have access to all of our members of management outside of Board meetings. Committees of the Board of Directors The Board of Directors has established an audit committee, finance and strategic planning committee, compensation/stock option committee and a nominating and governance committee.Each of the committees regularly report on their activities and actions to the full Board of Directors.The full text of all of the charters for each Board committee other than the finance and strategic planning committee, which does not operate pursuant to a written charter, is available on the Company’s website atwww.airmethods.com.The contents of our website are not incorporated by reference into this document for any purpose. Audit Committee The audit committee, which met eleven times during 2011, currently consists of Messrs. McNair (Chairman), Carleton and Roehr.The Board of Directors has determined that all members of the audit committee are “independent” within the meaning of the listing standards of The NASDAQ® Stock Market and the SEC rules governing audit committees.In addition, the Board of Directors determined that Messrs. Carleton and Roehr meet the criteria of an “audit committee financial expert” as defined under the applicable SEC rules.Given that Mr. Roehr will not be standing for re-election at the Annual Meeting, a new member of the Board of Directors will be appointed to serve on the committee immediately after the Annual Meeting. See the “Audit Committee Report” on page48 for a description of the audit committee’s duties and responsibilities. Finance and Strategic Planning Committee The finance and strategic planning committee was formed by the Board of Directors in April 2003.The current members of the finance and strategic planning committee are Messrs. Tahbaz (Chairman), Bernstein, Carleton, Kikumoto, Todd, and Roehr.The finance and strategic planning committee oversees establishment and achievement of corporate financial objectives and key growth initiatives, including acquisitions that are significant to the Company’s business.In addition, the committee analyzes and evaluates the capital structure of the Company.The finance and strategic planning committee met eight times in 2011. Compensation/Stock Option Committee The compensation/stock option committee currently consists of Dr. Miller (Chairman) and Messrs. Belsey and Bernstein.Mr. Sam Gray, who resigned from the Board of Directors on November 1, 2011, served on the compensation/stock option committee until such resignation date.The compensation/​stock option committee, which met seven times in 2011, is responsible for making recommendations to the Board of Directors regarding executive compensation matters.The specific nature of the compensation/stock option committee’s responsibilities are described under “Compensation Discussion and Analysis.” The Board of Directors has determined that all members of the compensation/stock option committee are “independent” within the meaning of The NASDAQ® Stock Market’s listing standards. Nominating and Governance Committee The nominating and governance committee currently consists of Messrs. Belsey (Chairman), Tahbaz and Dr. Miller.Mr. Gray served on the nominating and governance committee until November 1, 2011.The nominating and governance committee provides committee membership recommendations to the Board of Directors along with changes to those committees.In addition, the nominating and governance committee identifies, evaluates and recommends to the Board individuals, including individuals proposed by stockholders, qualified to serve as members of the Board of Directors.The nominating and governance committee also identifies, evaluates and recommends to the Board, nominees for election as directors of the Company at the next annual or special meeting of stockholders at which directors are to be elected.The nominating and governance committee also develops and recommends to the Board of Directors corporate governance principles applicable to the Company.The nominating and governance committee met four times in 2011. - 11 - Table of Contents The Board of Directors has determined that all members of the nominating and governance committee are “independent” within the meaning of The NASDAQ® Stock Market’s listing standards. Nomination of Directors In accordance with its written charter, the nominating and governance committee investigates suggestions for candidates for membership on the Board of Directors, including candidates nominated by our stockholders, and recommends prospective directors, as required, to provide an appropriate balance of knowledge, experience and capability on the Board of Directors. Directors may be nominated by the Board of Directors or by stockholders in accordance with our Bylaws.Our Bylaws provide that a stockholder may bring certain business before an annual meeting, including, among other things, the nomination of directors if such stockholder has delivered written notice to the Secretary of the Corporation and such notice is received by the Secretary, not less than sixty (60) days and not more than ninety (90) days priorto anannual meeting. (see “Stockholder Proposals” for additional information).The stockholder notice must include the following information with respect to each matter the stockholder proposes to bring before the annual meeting: (i) a brief description of the business desired to be brought before the annual meeting, (ii) the name and address, as they appear on the Corporation’s books, of the stockholder proposing such business, (iii) the class and number of shares of the Company which are beneficially owned by the stockholder, and (iv) any material interest of the stockholder in such business.The presiding officer of the meeting may refuse to acknowledge the nomination of any person not made in compliance with the foregoing procedure. In recommending candidates for appointment or re-election to the Board of Directors, the nominating and governance committee considers the appropriate balance of experience, skills and characteristics required of the Board of Directors, specifically, the Board considers, among other things, the candidate’s independence, character, corporate governance skills and abilities, business experience, industry specific experience, training and education, commitment to performing the duties of a director, and other skills, abilities or attributes that fill specific needs of the Board or its committees.While there is no formal policy with regard to consideration of diversity in identifying director nominees, the nominating and governance committee considers diversity in business experience, professional expertise, gender and ethnic background, along with various other factors when evaluating director nominees. In addition, the nominating and governance committee seeks to ensure that at least a majority of the directors are independent under the rules of The NASDAQ® Stock Market, and that members of the Company’s audit committee meet the financial literacy and sophistication requirements under The NASDAQ® Stock Market rules and at least one of them qualifies as an “audit committee financial expert” under the rules of the SEC.Nominees for director are selected on the basis of their depth and breadth of experience, integrity, ability to make independent analytical inquiries, understanding of the Company’s business environment and willingness to devote adequate time to Board duties. In determining whether to recommend a director for re-election, the nominating and governance committee considers, among other things, the director’s past attendance at meetings and participation in and contributions to the activities of the Board of Directors. Certain Relationships and Related Transactions Transactions with Related Persons None. - 12 - Table of Contents Review, Approval or Ratification of Transactions with Related Persons The audit committee charter charges the committee with the responsibility to investigate, review, and report to the Board the propriety and ethical implications of any transactions between the Company and any employee, officer, or Board member, or any affiliates of the foregoing.The audit committee charter operates in conjunction with other aspects of the Code of Business Conduct for Members of the Board of Directors adopted November 2, 2011 (the “Director Code of Conduct”).The audit committee evaluates related party transactions for purposes of recommending to the disinterested members of the Board that the transactions are fair, reasonable and within the Company policies and practices.The Board will only approve or ratify transactions that are fair to the Company and not inconsistent with the best interests of the Company and its stockholders.Related party transactions involving directors are also subject to approval or ratification by the disinterested directors when so required under Delaware law. Applicable transactions may be reported to the audit committee by our independent auditors, employees, officers, Board members, or other parties. Compensation Committee Interlocks and Insider Participation During the last fiscal year, none of the members of the compensation/stock option committee has been or will be one of the Company’s officers or employees.The Company does not have any interlocking relationships between its executive officers and the compensation/stock option committee and the executive officers and compensation committee of any other entities, nor has any such interlocking relationship existed in the past. Code of Ethics We have adopted a Code of Ethics for our officers and employees, as well as the Director Code of Conduct for our non-employee directors (together, the “Codes”). The Codes are intended to promote honest and ethical conduct, compliance with applicable laws, full and accurate reporting, and prompt internal reporting of violations of the code, as well as other matters.Each year, our employees and our non-employee directors confirm that they have read the applicable Code and will comply with its standards.Both Codes are available on our website www.airmethods.com under the “Investor” tab. SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Based on our review of the copies of reports filed and upon written representations, we believe that during 2011, executive officers, directors and ten percent stockholders of the Company were in compliance with their filing requirements under Section 16(a) of the Exchange Act of 1934, as amended. STOCKHOLDER COMMUNICATIONS The Board of Directors recommends that stockholders initiate any communications with the Board of Directors in writing directed to the Company’s secretary at: Secretary, Air Methods Corporation, 7211 South Peoria, Englewood, Colorado 80112.This centralized process assists the Board of Directors in reviewing and responding to stockholder communications in an appropriate manner.Each communication intended for the Board of Directors and received by the Secretary that is a communication made by the stockholder in such capacity (as opposed to acting in its capacity as a party with a commercial relationship with the Company) will be promptly forwarded to the specified party. - 13 - Table of Contents COMPENSATION/STOCK OPTION COMMITTEE REPORT The compensation/stock option committee of the Board of Directors (the “Committee”) has reviewed and discussed the section of this proxy statement entitled “Compensation Discussion and Analysis” with management.Based on such review and discussions, the Committee recommended to the Board that the Compensation Discussion and Analysis be included in this proxy statement and the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011. By the Compensation/Stock Option Committee Lowell D. Miller, Ph.D., Chairman Ralph J. Bernstein George Belsey COMPENSATION DISCUSSION AND ANALYSIS This Compensation Discussion and Analysis (“CD&A”) describes the philosophy and the material elements of our compensation program for fiscal year 2011 for our named executive officers, including our chief executive officer, our chief financial officer and our three other most highly compensated executive officers (collectively, the “executive officers”).The CD&A has been organized into two sections.The first section, “Compensation Actions for 2011,” summarizes the compensation actions taken during 2011, as well as highlights the Company’s financial performance during 2011.The second section, “General Compensation Practices and Philosophies,” discusses our general compensation philosophy and policies. Section I – Compensation Actions for 2011 Overview of 2011 Performance During fiscal year 2011, the Company continued its strong performance, with revenues of $660,549,000 (representing a 17.5% increase from the year ended December 31, 2010), and net income of $46,574,000 (representing a 9% increase from the year ended December 31, 2010).The Company’s cumulative five-year total shareholder return (“TSR”) was 204.47%.The charts set forth below illustrate elements of our strong success: - 14 - Table of Contents Revenue Growth As shown above, the percentile ranking of our performance measured by TSR is in the top quartile for each of the periods as compared to our compensation peer group. In addition to the financial highlights noted above, in 2011, the Company successfully completed its acquisition of Omniflight Helicopters, Inc., negotiated a new collective bargaining agreement with the Company’s pilots and executed an agreement with Community Health Systems to be the preferred provider of emergency air ambulance services. Components of the Executive Compensation Program for 2011 and Fiscal Year 2011 Awards For 2011, the compensation program for the Company’s executive officers was essentially the same program that has been in place for the last five years.The program is highly performance based, specifically focused on achieving EPS targets, and the 2011 compensation of our executive officers reflects the Company’s performance.Given the overwhelming shareholder support that the “Say-on-Pay” resolution received at our June 14, 2011 annual meeting (91% of votes cast in favor of the advisory proposal), the Committee did not make any adjustments to its compensation program for 2011.However,as a result of the Company’s strong performance, and in an effort to ensure the Company is paying its executive officers competitively, in April 2012, the Committee engaged Denver Compensation & Benefits LLC, the Committee’s independent compensation consultant (“DCB”), to undertake an analysis of compensation for the Company’s executive officers, which is ongoing.(see “Role of Comparative Compensation Data” for a more detailed discussion of the benchmarking process). As discussed in greater detail below in Section II, the main components of our executive compensation program are base salary, annual performance-based cash bonuses and long-term compensation, including cash bonuses and equity (options and restricted stock), each of which are discussed below for fiscal 2011. - 15 - Table of Contents Base Salary.In 2011, each of the executive officers received 3% increases in their base salary.The table below sets forth the base salary for each executive officer for 2011. Base Salaries for 2011 Executive Officer Base Salary Aaron D. Todd, $ Chief Executive Officer Michael D. Allen, $ Senior Vice President, Hospital-Based Services Trent J. Carman, $ Chief Financial Officer and Treasurer Sharon J. Keck, $ Chief Accounting Officer Edward T. Rupert, $ Senior Vice President, Community-Based Services Paul H. Tate, $ Chief Operating Officer(1) Mr. Tate’s position as Chief Operating Officer was eliminated in connection with a management consolidation effective April 9, 2012. 2011 Annual Bonus Targets.For 2011, the bonus amount for each executive officer, other than the Chief Accounting Officer, was tied to achievement of certain corporate performance goals, primarily related to, among other things, achieving a pre-determined earnings per share target (weighted at 40% of the targeted bonus amount).As set forth in the table below, the annual bonus opportunity for the executive officer group ranged from 30% to 40% of the executive officer’s respective base pay.In addition to the earnings per share target, in 2011 the payment of annual bonuses was also tied to achievement of certain operational and strategic goals (weighted at 60% of the targeted bonus amount). The specific operational and strategic goals are not disclosed in this proxy statement because such disclosure would result in competitive harm to the Company.However, such goals generally relate to cost reduction efforts, achieving divisional budget net income objectives, securing new business relationships and growth in same-base transport volume.The Company is involved in a unique business with very few competitors, and in particular very few public company competitors.Accordingly, the disclosure of such information may provide insight into the Company’s planning process and projections.For the strategic and operational goals, the Committee, pursuant to the recommendation of the Chief Executive Officer, established precise measures and determined the relative weight to be given to each measure, as well as the requirements as to how many of the measures needed to be achieved in order to reach threshold, target and maximum goals.At the time that the operational and strategic goals were set, the targets that the Committee and the Chief Executive Officer established were substantially uncertain to be achieved.The full Board of Directors (other than our Chief Executive Officer) established the strategic and operational goals for the Chief Executive Officer. The bonus amount for the Chief Accounting Officer was determined according to whether annual individual goals, which were set by the Chief Executive Officer and the Chief Financial Officer, were attained.The rationale for excluding the Chief Accounting Officer from the formula bonus is to help avoid actual and apparent financial self-interest on the part of the Chief Accounting Officer in the achievement of key financial measures.The individual goals established for Ms. Keck, our Chief Accounting Officer, included, among other things, the timely filing of the Company’s Form 10-Ks and Form 10-Qs.The Chief Executive Officer and the Chief Financial Officer made a recommendation to the Committee and the Committee determined the bonus for the Chief Accounting Officer, taking into account their recommendation.In determining Ms. Keck’s bonus amount, the Chief Executive Officer and Chief Financial Officer took into account Ms. Keck’s efforts with regard to the Company’s restatement of its financial statements, the acquisition of Omniflight Helicopters, Inc. and the integration of a new information technology system.Ms. Keck received a bonus in the amount of $150,000 for fiscal year 2011, representing approximately 74% of her 2011 base salary. - 16 - Table of Contents The earnings per share target for fiscal year 2011 was fully diluted earnings per share of $4.20 (“EPS Target”).The EPS Target represented a 20% increase from the fully diluted earnings per share achieved in 2010 ($3.39).For each $0.01 increase above the EPS Target, the bonus opportunity for each executive officer increased between 1.0 % and 1.33%.In addition to the EPS Target and at the discretion of the Committee, the bonus amount for each executive officer could be increased by up to 10% for achievement of objectives deserving additional incentive compensation or if factors beyond the control of the executive officer negatively impacted the bonus computation.The maximum bonus amount was capped at 300% of the target bonus amount. For fiscal year 2011, the fully diluted earnings per share was $3.63, representing an approximate 7% increase from the fully diluted earnings per share achieved in 2010.A number of factors contributed to the EPS results, including, one-time expenses related to the Omniflight Helicopters, Inc. acquisition, the Company’s restatement of its financial statements, expenses associated with the successful negotiation of a collective bargaining agreement with the Company’s pilots and losses associated with an asset disposition. Despite not achieving the EPS Target, certain executives achieved several of the strategic and operational goals established by the Committee.Messrs. Carman and Todd received their target bonus amount, while the other executive officers received bonuses well below their target amounts.In awarding bonuses to Messrs. Carman and Todd, the Committee considered, among other things, their leadership during the acquisition of Omniflight Helicopters, Inc., and integration of Omniflight into the Company’s operations.Mr. Allen was also awarded a bonus near his target amount given his increased contribution to the Company’s operations in 2011, as well as meeting most of his strategic and operational goals established by the Committee. - 17 - Table of Contents The table below illustrates each executive officer’s (other than the Chief Accounting Officer) bonus target and actual bonus amount paid for achievement of certain strategic and operational goals for 2011. Target vs.Annual Incentive Bonuses Paid for 2011 Performance Executive Officer 2011 Annual Base Salary Target Percentage of Base Salary Target Bonus Amount Total Cash Bonus (not including the EVA Bonus Amount) Percentage of Base Salary for Individual Bonus Amount Approved (not including EVA Bonus Payment) Aaron D. Todd,Chief Executive Officer $ 40
